EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Larry Liberchuk on 3/10/2021.
The application has been amended as follows: 
On P. 7 of the Specification, there are two places missing period. This Amendment is to add a period for on line 3 and line 14 on p. 7.
202 for converting X-rays into electrical signals, and read-out electronics coupled to the converter element 202. The read-out electronics may be implemented in a CMOS ASIC structure attached to the anode side of the converter element 202, for example.
The converter element 202 is provided between a cathode contact assembly
203    and an anode contact assembly 204 and is made of a semiconductor material. Suitable semiconductor materials include, for example, cadmium telluride (CdTe), cadmium zinc telluride (CdZnTe), cadmium tellurium selenide (CdTeSe), CdZnTeSe, cadmium manganese telluride (CdMnTe), silicon (Si), gallium arsenide (GaAs), perovskites and mercury iodide (Hgl). In operation, the cathode contact assembly 203 is generally held on a lower electric potential than the anode contact assembly 204 (i.e. a negative bias voltage is applied to the cathode contact assembly 203 with respect to the anode contact assembly 204) so that an electric field is formed between the cathode contact assembly 203 and the anode contact assembly 204 within the converter element 202. X-ray photons may enter into the converter element 202 through the cathode contact assembly 203.

The converter element 202 may be configured as a substantially cubic block and its lateral dimensions may be much larger than its thickness. The cathode contact assembly 203 and the anode contact assembly 204 may be connected to the large top and bottom sides of the converter element 202 so that the electric field extends along the smaller thickness direction of the converter element 202. Further, the cathode contact assembly 203 may be configured as a continuous cathode electrode, which may be formed by a thin metalized film applied onto the converter element 202.
In contrast, the anode contact assembly 204 may include pixelated anode electrodes 205, i.e. separated anode electrodes 205 which are arranged in certain distances to each other and which are usually also referred to as anode pixels. In one embodiment, these anode pixels 205 are also arranged in rows and columns, which are substantially perpendicular to each other, on the surface of the conversion element 202. The anode electrodes or pixels 205 collect charge produced by photons incident on the converter element 202 and each anode pixel is connected to read-out electronics which collect the resulting current and determine the measurement data which are subsequently provided to the reconstruction unit 7.
When an x-ray photon enters into the converter element 202, it excites the semiconductor material and thereby generates electric charge carriers (electrons and holes). The negative charge carriers drift to one of the anode electrodes 205 under the influence of

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/           Primary Examiner, Art Unit 2884